Citation Nr: 0127318	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  98-07 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) disallowed the veteran's claim for 
service connection for bilateral hearing loss.  In the 
Statement of the Case (SOC) provided to the veteran in 
February 1998, the RO noted that service connection for 
hearing loss had previously been denied and that new and 
material evidence must be submitted to reopen the claim.

The veteran had also filed a claim for service connection for 
tinnitus.  That claim was also denied by the RO's October 
1997 rating decision.  After he filed a Notice of 
Disagreement with that decision in December 1997, the SOC 
provided to him addressed the issue of entitlement to service 
connection for tinnitus.  However, the veteran specified in 
the Department of Veterans Affairs (VA) Form 9 he filed in 
April 1998 that the only issue he desired to appeal was 
service connection for hearing loss.


FINDINGS OF FACT

1.  In 1984, service connection was denied for hearing loss.

2.  The veteran was notified of the decision, which denied 
service connection for hearing loss, as well as his appellate 
rights; he did not appeal.

3.  The veteran has submitted evidence, which is not 
cumulative of evidence already of record, and is probative of 
whether the veteran has disability from hearing loss due to 
noise exposure incurred during his active military service.

4.  The veteran has current disability from hearing loss, 
which is related to noise exposure during his active military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  The veteran is entitled to service connection for 
bilateral sensory neural hearing loss.  38 U.S.C.A. § 1110 
(1991 & Supp 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from 
hearing loss, which is related to noise exposure during his 
active military.  His claim for service connection for 
hearing loss was previously denied.

For the reasons and bases which are discussed below, the 
Board finds that the veteran has submitted new and material 
evidence to reopen his claim for service connection for 
hearing loss.  Further, the Board finds that the veteran has 
submitted evidence that is not cumulative, which had not been 
considered previously, and which bears materially and 
substantially on his claim.  Finally, the Board finds that 
the veteran has current disability from hearing loss that is 
related to noise exposure during his active military service. 

I.  New and Material Evidence

In 1984, the veteran was informed of a decision by an RO that 
had disallowed his claim.  He did not appeal that decision 
and it became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302, 20.1103 (2001).  The claim can be 
reopened only with the submission of new and material 
evidence.

The Board notes that original claims folder was apparently 
lost and that the record before the Board has been 
"rebuilt."  However, the rebuilt file contains a copy of a 
letter to the veteran in which he was advised that service 
connection for hearing loss had been denied.  The letter 
indicated that the evidence of record at the time of the 
decision consisted of notes of VA outpatient treatment dated 
from July to September 1984, as well as service medical 
records.

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
If new and material evidence has been presented, then the 
claim is reopened and is considered in the context of the 
entire record.  When it must be determined whether the 
evidence presented or secured since the prior final 
disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence received since the 1984 denial of service 
connection for hearing loss consists of the veteran's 
testimony before the undersigned Member of the Board, as well 
as statements from physicians.

The veteran has testified that while operating radio 
equipment during his tour of duty in Vietnam, he was exposed 
to loud noise due to lightning strikes to radio antennae 
which caused loud static and crackling to his headset.  
Service personnel records show that during his service in the 
Republic of Vietnam, the veteran's military occupational 
specialty was Morse code interceptor.

The veteran submitted two statements, one from an audiologist 
and one from a physician, which indicated that the veteran 
has current disability from sensorineural hearing loss, 
related to in-service noise exposure.  A certified 
audiologist noted that the veteran had been exposed to 
"significant" noise during his tours in Vietnam where he 
was a radio operator.  The audiologist's test results 
revealed a moderately severe to profound, bilateral, 
sensorineural hearing loss.

A private physician, who was formerly a Navy medical officer 
and flight surgeon, also noted the veteran's "very 
significant past history of noise exposure" during his 
military service.  This physician, an ear, nose, and throat 
specialist, reported in a letter dated in November 2000, that 
military radio operators experience hearing loss and that the 
veteran's history of noise exposure was consistent with the 
type of ear damage that he had.

Such evidence is new and material and must be considered for 
a fair decision on the veteran's claim.  Therefore his case 
is deemed reopened.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

The record shows that the veteran suffers from bilateral 
sensorineural hearing loss.  There is also competent medical 
evidence from a physician, an ear, nose, and throat 
specialist that veteran's current disability from bilateral 
sensorineural hearing loss due to in-service noise exposure.  
As there is no evidence to the contrary, the Board concludes 
that service connection for bilateral sensorineural hearing 
loss is warranted.

ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

